DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the unity of invention restriction in the reply filed on November 15, 2021 is acknowledged.  The traversal is on the ground that the group restriction does not meet the requirements for a unity of invention restriction.  Applicant’s arguments are found persuasive and the restriction between Groups I and II is withdrawn.  
Claims 14, 15, 17, and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Claims 14 and 15 are directed to a non-elected species of use, i.e. turbine wheels, and Claims 17 and 18 are directed to a nonelected non-oxide ceramic sliding partner material.
The species requirement is deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
Claims 2, 3, 6-9, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3, it is unclear what is meant by “either claim 1” in line 1 as no alternative is provided. 
Regarding Claims 6-9, Claim 6 recites the limitation "at least one sliding partner A" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 19, the limitation “between 50 um and 1mm” is unclear as it depends from the limitation “is 1nm” in Claim 4.  It is unclear how a porous region could have a definitive pore size (1nm) in Claim 4 and then a range as required in Claim 19. Additionally, it is unclear what the units of measure are that are required in the pore size – nanometers, millimeters, or micrometers.  Paragraph [0034] of the specification delineates the maximum pore size as 1mm and the preferable size of the pore as at least 1 nanometer, but does not reflect the range as claimed.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6-8 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Delfosse et al. (US 2011/0166664 A1, hereinafter “Delfosse”).
Regarding Claim 1, Delfosse discloses a ceramic sliding partner for a sliding bearing (abstract), which partner (Figure 1, 1) consists at least partly of a ceramic foam (materials for the joint socket are described in [0019-0021] and would be consistent with a ceramic “foam” as described in the present specification in [0011] as a porous ceramic material), the ceramic sliding partner comprising at least one sliding surface (inner surface as seen in Figure 1) on which a sliding partner is movable, wherein the sliding surface consists at least partly, of a ceramic foam [0035].  
Regarding Claim 2, Delfosse discloses the ceramic sliding partner according to claim 1, where the ceramic material is formed from an oxide ceramic material (the use of titanium in the joint socket as described in [0023] would make it an oxide ceramic material).
Regarding Claim 6, Delfosse discloses a ceramic sliding bearing comprising at least one sliding partner A (Figure 1, 1) according to claim 1 and at least one sliding partner B (Figure 1, 2), which has a sliding surface, and where the sliding surfaces of the at least one sliding partner A and B are configured to be moved against one other (abstract and [0017]).  
Regarding Claims 7 and 8, Delfosse discloses the ceramic sliding bearing according to claim 6, where the sliding partner B consists of solid ceramic material ([0035]).  
.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 3-5, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Delfosse in view of Kelnberger et al. (US 10130734 B2, hereinafter “Kelnberger”).
Regarding Claims 3 and 16, Delfosse discloses the invention of Claims 1 and 2 substantially as claimed, but does not teach the ceramic material selected from a mixed oxide system A1203-ZrO2, ZTA ceramic materials (zirconia toughened alumina), or ceramic composite materials in which zirconium oxide represents a volume-dominating phase.  
In the same art of prosthetic implants, Kelnberger teaches the use of zirconium oxides, and ZTA ceramic materials in sliding bearings (Column 4, lines 15-25).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize the materials taught by Kelnberger in the device of Delfosse in order to achieve the same desired result of achieving a sliding bearing prosthesis. 
Regarding Claim 9, Delfosse discloses the invention of claims 1 and 6 substantially as claimed, but does not specifically teach the ceramic sliding bearing where the sliding partner B is at least partly porous.  
Kelnberger teaches the use of partially porous secondary regions (Column 4, lines 32-45) that may be the same material as the first region.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize ta partly porous region in the second sliding partner as taught by Kelnberger in the device of Delfosse, in order to achieve the same desired result of achieving a sliding bearing prosthesis.
. 
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Giulio Maccauro, Pierfrancesco Rossi Iommetti, Luca Raffaelli and Paolo Francesco Manicone (2011). Alumina and Zirconia Ceramic for Orthopaedic and Dental Devices, Biomaterials Applications for Nanomedicine, Prof. Rosario Pignatello (Ed.);
Zirconia toughened alumina ceramic foams for potential bone graft applications: fabrication, bioactivation, and cellular responses; X. He, Y. Z. Zhang, J. P. Mansell, B. Su; J Mater Sci: Mater Med (2008) 19:2743–2749;
6099671; 20050249602; 20140100144

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE L NELSON whose telephone number is (571)270-5368. The examiner can normally be reached M, Tu, Th 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE L NELSON/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774